On Motion for Rehearing

PER CURIAM.
We find no merit in the motion for rehearing and deny it. However, during the pendency of this appeal, this court has certified the following question of great public importance:
DOES THE CRIME OF ATTEMPTED SECOND DEGREE MURDER EXIST IN FLORIDA?
Rivero v. State, 752 So.2d 1244 (Fla. 3d DCA 2000); see also Sain v. State, 25 Fla. L. Weekly D886, — So.2d -, 2000 WL 843202 (Fla. 1st DCA April 4, 2000); Durham v. State, 753 So.2d 781 (Fla. 5th DCA 2000); Hagans v. State, 25 Fla. L. Weekly D595, - So.2d -, 2000 WL 242263 (Fla. 1st DCA March 6, 2000); Brown v. State, 733 So.2d 598 (Fla. 5th DCA), review granted, 744 So.2d 452 (Fla.1999). So that this case may be treated consistently, we certify the same question.
Rehearing denied; question certified.